               Case 1:19-cr-10249-IT Document 92 Filed 10/05/20 Page 1 of 14



                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MASSACHUSETTS

     UNITED STATES OF AMERICA                      *
                                                   *
                   v.                              *            Criminal No. 1:19-cr-10249-IT
                                                   *
     JUSTIN WATSON,                                *
                                                   *
                   Defendant.                      *


                                      MEMORANDUM & ORDER

                                             October 5, 2020

     TALWANI, D.J.

           Defendant Justin Watson is charged with making false statements during the purchase of

     firearms under 18 U.S.C. § 922(a)(6) and false statements in a record under 18 U.S.C.

     § 924(a)(1)(A). Indictment [#12]. He seeks an order suppressing the firearms and ammunition

     seized from his home on the ground that his consent to the search of his home was coerced. For

     the reasons that follow, Defendant’s Motion to Suppress [#52] is DENIED.

I.          Factual Record 1

                A. Events Prior to the Interview

            Defendant Justin Watson was an Institutional Security Officer III and Campus Police

     Dispatcher for the Cape Cod Community College Police from March 2018 to February 2019.



     1
       The parties’ dispute regarding the filing of supporting documentation in compliance with Local
     Rule 7.1(b), see Government’s Opposition to Justin Watson’s Motion to Suppress (“Govt’s
     Opp’n”) 1–2 [#68]; Defendant’s Reply to Government’s Opposition to His Motion to Suppress
     (“Def.’s Reply”) 1–2 [#72], has been resolved by the subsequent filing of such documentation.
     See Response to Court Order by Justin Watson [#85]; Response to Court Order by USA [#86].

     Following the hearing on this matter, Defendant submitted, and the court reviewed, the video of
     the January 28, 2019 interview submitted by the Defendant. See Mot. to Supplement Record for
     Mot. to Suppress [#89]; Elec. Order [#90].
                                                       1
               Case 1:19-cr-10249-IT Document 92 Filed 10/05/20 Page 2 of 14



Affidavit of Special Agent Brian P. Higgins in Support of Criminal Complaint (“Higgins Aff.”)

¶ 3 [#1-1]. In this role, Watson neither carried a weapon nor possessed the power to make

arrests. Id.

        On July 18, 2018, Watson emailed an employee at Interstate Arms to inquire about

purchasing a Glock pistol. Higgins Aff. ¶ 6 [#1-1].

        On August 2, 2018, Watson was accepted to the Plymouth Police Academy’s Basic

Reserve Intermittent Program—a police reserve officer training program—as a member of the

class whose training was to begin September 10, 2018. See id. at ¶ 5, ¶ 5 n.1; Transcript of First

Interview with Justin Watson on January 28, 2019 (“First Jan. 28 Int.”) 14, 68 [#86-1].

Acceptance to this program gave no promise of employment as a police officer. See Higgins Aff.

¶ 5 [#1-1]; First Jan. 28 Int. 68 [#86-1].

        On August 13, 2018, an employee from Interstate Arms responded to his inquiry by

asking him if he had “powers of arrest while off campus.” Id. When Watson replied that he did

not, the employee informed him that “to own a Glock in the state of Massachusetts, you have to

have powers of arrest on and off duty.” Id. Watson thanked the employee and wrote, “I will

check with my friends over at Cape [Cod] Gun Works.” Id.

        Sometime later in August, Watson contacted a representative from Atlantic Tactical and

ordered a Glock 22 pistol, saying he needed it for the police academy. First Jan. 28 Int. 16-17

[#86-1]. Atlantic Tactical transferred the order to Cape Cod Gun Works. Id. On August 26, 2018,

a manager called Watson to tell him that the Glock had arrived and asked if he was a law

enforcement officer. Higgins Aff. ¶ 7 [#1-1]. The government alleges that Watson replied that he




                                                 2
           Case 1:19-cr-10249-IT Document 92 Filed 10/05/20 Page 3 of 14



was a police officer. 2 Id. When Watson picked up the gun, he provided his Cape Cod

Community College identification card, which stated that he was “CAMPUS POLICE” and

“FACULTY/STAFF.” Id. at ¶ 8. He also filled out a Public Safety Purchase Form identifying

himself as an “Institutional Security Officer (ISO) III.” Id.

       On November 17, 2018, Watson, accompanied by his girlfriend, Defendant Angel Ecker,

went to Bourne Bridge Guns and Ammo. Id. at ¶ 10. Watson had called ahead and been informed

by the store’s operator that only law enforcement officers with the power to make arrests could

purchase Glock Model 26 firearms, to which Watson allegedly replied he was a police officer

with arrest authority. Id. at ¶ 9. At the store, Watson again allegedly identified himself as a police

officer, and Ecker told the sales manager that she was Watson’s boss and that Watson had the

power to make arrests. 3 Id. at ¶ 10. Watson purchased a Glock 26 pistol and completed the

required ATF Form 4473. Id. at ¶ 11. In response to the question: "Are you the actual

transferee/buyer of the firearm(s) listed on this form? Warning: You are not the actual buyer if

you are acquiring the firearm(s) on behalf of another person,” Watson answered, "Yes." Id.

Despite residing in Mashpee, Massachusetts, he completed the form using an address in

Yarmouthport, Massachusetts. Id. at ¶ 4, 11, 15. A few weeks later, on December 19, 2018,

Watson transferred legal ownership of the Glock 26 pistol purchased from Bourne Bridge Guns

and Ammo to Ecker. Id. at ¶ 13.



2
  Watson denied identifying himself as a police officer at any point during any of the transactions
to purchase the Glock pistols throughout his interview with ATF Agents Higgins and Kefalas.
See First Jan. 28 Int. 27, 54, 77 [#86-1].
3
  In his interview with ATF Agents Higgins and Kefalas, Watson disputes that he or Ecker ever
stated that Ecker was his boss with the intent to deceive the store manager. First Jan. 28 Int. 58–
59 [#86-1]. During the interview, Watson stated that he did not remember saying Ecker was his
boss, clarifying, “I might’ve been jokin’ around with [the store manager], like, ‘Well, she’s the
boss.’ Like, ‘She rules the roost.’ You know what I mean?” Id. at 59.

                                                  3
           Case 1:19-cr-10249-IT Document 92 Filed 10/05/20 Page 4 of 14



       As of January 28, 2019 (two days prior to the program completion date), Watson had not

secured a job as a police officer. See Higgins Aff. ¶ 5 [#1-1]; First Jan. 28 Int. 68 [#86-1].

           B. Defendant Watson’s Interview with ATF Agents

       On January 28, 2019, ATF Special Agents Brian Higgins and Christopher Kefalas

approached Watson at Cape Cod Community College, told him that they wanted to speak with

him about an ongoing investigation, and suggested that he go with them to the Barnstable Police

Department. ATF Report of Investigation (“ATF Report”) ¶ 1 [#85-1]. They advised him that the

conversation was voluntary and that he was not being taken into custody. Id. Watson agreed, and

the Agents drove him to the police station. Id. at ¶ 1–2.

       Once there, Agent Higgins reminded Watson that he was not in custody, told him that he

was “not gonna be arrested today,” and then read him a Miranda waiver, which Watson

subsequently signed. First Jan. 28 Int. 7-9 [#86-1]. During the interview that followed, Watson

admitted to purchasing the Glock 26 pistol for Ecker because he knew that she could not

purchase it herself, and confirmed that he had never had any intention of keeping it for

himself. Id. at 46–50. He admitted that he misrepresented himself as a police officer by using his

Cape Cod Community College identification card that said he was “Campus Police.” Id. at 55–

56. He confirmed that he knew the sales manager needed to believe he was a police officer in

order for him to gain possession of the Glock. Id. at 56; see also id. at 70.

       After Agent Higgins explained to Watson that he believed he had committed two federal

crimes, the agent asked “[s]o now how do we move forward? What do we do?” Id. at 74. Watson

responded, “[w]ell, I think a, a, a start would be, uh, to give you guys the guns.” Id. at 74. The

exchange continued:

               HIGGINS: Well, let me tell you what’s gonna happen. Dennis is gonna take your,
                       your, your license to carry.

                                                  4
          Case 1:19-cr-10249-IT Document 92 Filed 10/05/20 Page 5 of 14




                WATSON: Mm-hmm.

                HIGGINS: I’ve already spoken to the Chief in Dennis. I’ve spoken to the Chief in
                        Mashpee. When we leave here, we’re gonna have to go down to
                        Mashpee, and we’re gonna have to s-- grab up those guns that you
                        have. Okay? And then we’ll sort it out and figure out where we go
                        from here. But I would hope that I would have your continued
                        cooperation so that we can bring this to a logical conclusion.

                WATSON: Mm-hmm. Do you know –

                HIGGINS: Look it, look it. Look it. You made a dumb mistake. That’s what it is.
                        I can’t -- I’m not gonna sugarcoat it.

                WATSON: Mm-hmm.

                HIGGINS: You made a dumb mistake, all right? But I admire ya for tellin’ the
                        truth, because if you didn’t tell the truth it would’ve looked even
                        worse than it is. It looks bad. Do ya think it looks bad?

                WATSON: It looks bad. It looks bad. But I guess my biggest question is how do
                       we fix it. And, like you said, uh –

                HIGGINS: Well, we keep open lines of communication. We start off by the
                        Dennis guys, we’re gonna have to grab your LTC, okay? Can’t buy
                        any more guns.

Id. at 74–75.

       Shortly thereafter, Agent Higgins asked Watson “would you give consent for me to

search that phone to know you’re tellin’ the truth?” Watson replied, “sure.” Id. at 87. After

giving the agents his password, Watson said, “[t]here’s no point in saying no to you. You’ll just

get the warrant,” and then clarified, “there’s no point in sayin’ no ‘cause I’m not gonna make

you go through the trouble of getting a warrant.” Id. at 89.

       After collecting the phone, Higgins and Watson had the following exchange:

                HIGGINS: Do you feel better you told the truth?

                WATSON: I, I do... I, I... The –


                                                   5
Case 1:19-cr-10249-IT Document 92 Filed 10/05/20 Page 6 of 14



   HIGGINS: It’s just embarrassing, right?

   WATSON: Yeah.

   HIGGINS: All right, let me tell you how things are gonna go right now. I’m
            gonna bring the detectives in from, uh, Dennis Police Department, for
            the purposes -- they’re going to pr-- give you a letter, seizing your
            LTC.

   WATSON: Mm-hmm.

   HIGGINS: I’m gonna give you a ride back to the college.

   WATSON: Mm-hmm.

   HIGGINS: We’re gonna -- we’re gonna secure your car, okay? Um, you can get
            that ID out for Dennis PD –

   WATSON: Mm-hmm.

   HIGGINS: And then we’re gonna proceed over to the house in Mashpee, and
            we’d like to get the firearms.

   WATSON: Okay.

   HIGGINS: Okay?

   WATSON: Yep.

   HIGGINS: And, uh, I-I’m in touch with people from Mashpee, so we’re gonna
            make that happen, okay?

   WATSON: Okay.

   HIGGINS: And, uh, with the exception of the two Glocks, I’m gonna have, uh,
            Mashpee take all the firearms for safe keeping.

   WATSON: Okay.

   HIGGINS: Okay? Do you have any questions for us? Anything else you want to
            know? Look, if I can answer it, I will.




                                   6
           Case 1:19-cr-10249-IT Document 92 Filed 10/05/20 Page 7 of 14



Id. at 92-93. At the end of the interview, Detective Matthew Turner of the Dennis Police

Department gave Watson a letter informing him that his license to carry was being suspended. 4

Id. at 96; ATF Report ¶ 26 [#85-1A].

           C. Entry into Watson’s Home and Seizure of Evidence

       Agents transported Watson to Cape Cod Community College, where his car was

parked. ATF Report ¶ 28 [#85-1A]. Watson then drove, with ATF agents following, to his

residence in Mashpee, Massachusetts so that the agents could seize his firearms. Id.

       Neither party has provided any evidence of what occurred between the arrival at

Watson’s residence with ATF agents in tow and the agents’ seizure of the weapons. The

government asserts, without support, that Watson led agents to the door of his residence,

unlocked his door, led them to a room with a locked safe, unlocked the safe, and turned over the

firearms to the agents. See Government’s Opposition to Justin Watson’s Motion to Suppress

(“Govt’s Opp’n”) 5 [#68]. 5

       Altogether, the agents collected a Glock 22, a Glock 26, ten rounds of .9mm ammunition,

and four Glock 22 fifteen round magazines as evidence, and, “with Watson’s consent,” secured

his Aero Precision Inc. “for safekeeping.” ATF Report ¶ 29–30 [#85-1]; Mashpee Police

Department Personal Narrative for Detective Brett Calhoun (MPD Report) ¶1–2 [#85-1]. The




4
  Watson voluntarily submitted to a second interview that same day. It is not clear from the
transcript exactly what time it occurred, but at the August 11, 2020 hearing, parties clarified that
it occurred prior to the search and seizure. There was, however, no conversation during that
interview relevant to this motion. See Transcript of Second Interview with Justin Watson on
January 28, 2019 [#86-1].
5
  Defendant’s statements in his first interview with Agent Higgins do provide some factual
support for the contention that his firearms were locked in a safe at his residence at the time of
the disputed entry and seizure. See First Jan. 28 Int. 25 [#86-1].

                                                 7
                Case 1:19-cr-10249-IT Document 92 Filed 10/05/20 Page 8 of 14



      Mashpee Police Department arrived at the residence and secured Watson’s remaining firearms

      and ammunition “for safekeeping.” ATF Report ¶ 31 [#85-1]; MPD Report ¶1–2 [#85-1].

II.          Analysis

             Defendant contends that the guns and ammunition seized by ATF Agents and Mashpee

      Police Officers should be excluded from evidence because they are the “fruits of an unlawful

      entry and seizure performed . . . without valid consent, probable cause or a warrant.” Motion to

      Suppress 1 [#52]. The government argues that the entry and search were valid under the consent

      exception to the Fourth Amendment’s warrant requirement. 6 Govt’s Opp’n 2–4 [#68].

             Searches conducted without a warrant are “per se unreasonable under the Fourth

      Amendment—subject only to a few specifically established and well-delineated

      exceptions.” Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973) (quoting Katz v. United

      States, 389 U.S. 347, 357 (1967)). If a warrantless search does not fall within an exception,

      evidence seized during that search may not be used against the defendant, Wong Sun v. United

      States, 371 U.S. 471, 488 (1963), and instead is suppressed “to deter future Fourth Amendment

      violations.” Davis v. United States, 564 U.S. 229, 236-37 (2011). “To secure the admission of

      evidence obtained without a warrant, the government must show that the warrantless search fell

      within one of a handful of narrowly defined exceptions.” United States v. Almonte-Báez, 857

      F.3d 27, 31 (1st Cir. 2017).

             One such exception is a search conducted pursuant to the valid consent of an appropriate

      party. U.S. v. Romain, 393 F.3d 63, 68-69 (1st Cir. 2004); see also Schneckloth v. Bustamonte,



      6
       The government also argues that the firearms seized from Defendant’s residence on January 28,
      2019, are relevant, admissible evidence during Defendant’s trial. Govt’s Opp’n 9 [#68]. In his
      Motion to Suppress [#52], Defendant makes no argument to the contrary.


                                                       8
           Case 1:19-cr-10249-IT Document 92 Filed 10/05/20 Page 9 of 14



412 U.S. 218, 222 (1973). To be valid, consent must be “freely and voluntarily given,” United

States v. Perez-Montanez, 202 F.3d 434, 438 (1st Cir. 2000) (quoting Bumper v. North Carolina,

391 U.S. 543, 548 (1968)), that is, it must be “the product of an essentially free and

unconstrained choice.” United States v. Dion, 859 F.3d 114, 129–30 (1st Cir. 2017) (internal

quotation omitted). Consent “need not be express but may be fairly inferred from context.”

Birchfield v. North Dakota, 136 S.Ct. 2160, 2185 (2016). However, it must be “more than

acquiescence to a claim of lawful authority.” Bumper v. North Carolina, 391 U.S. 543, 548-49

(1968). In evaluating the validity of purported consent, the court looks at the totality of the

circumstances surrounding the search, including, but not limited to: (1) the consenter’s age,

education, past experiences, and knowledge of the right to withhold consent; 7 (2) whether the

consenter was advised of his constitutional rights; and (3) whether the consent was obtained

through coercive tactics or circumstances. See United States v. Vanvliet, 542 F.3d 259, 264 n.2

(1st Cir. 2008).

       Here, where parties agree that agents entered Defendant Watson’s home without a

warrant, the government bears the burden of proving by a preponderance of the evidence that the

defendant validly consented to law enforcement’s search. See United States v. Rodríguez-

Pacheco, 948 F.3d 1, 6 (1st Cir. 2020).

           A. Explicit Consent to the Seizure

       The government contends that Defendant expressly consented to the seizure of the guns

when, in response to Agent Higgins’ question about how to “move forward,” he answered “Well,

I think a start would be to give you guys the guns.” Gov’t Opp’n 3 [#68]; see First Jan. 28 Int. 74


7
 There is by no means a requirement “that the person who gave consent must have been
explicitly advised of the right to withhold it.” United States v. Pérez-Montañez, 202 F.3d 434,
438 (1st Cir. 2000) (citing Schneckloth, 412 U.S. at 234).

                                                  9
          Case 1:19-cr-10249-IT Document 92 Filed 10/05/20 Page 10 of 14



[#86-1]. Defendant concedes that he consented to the seizure, arguing instead that “a consent for

a particular purpose (to turn over guns) is not an invitation to enter a home.” Def.’s Reply 2

[#72]. 8 Thus, while the court agrees with the government that, considering the totality of the

circumstances, Defendant’s comment is properly construed as explicit consent to the seizure of

his guns, Defendant’s point that this was not an explicit consent to enter his home is well-taken. 9

There was no conversation, or at least, no evidence submitted to this court of a conversation,

about the manner by which the guns would be retrieved in order to turn them over to law

enforcement. 10 Thus, the court moves on to determine whether the Defendant’s valid consent to



8
 Although Defendant explicitly contends that the “entry and seizure” were unlawful, Motion to
Suppress 1 [#52], his argument throughout the Motion [#52] and Reply [#72] focuses on the
unlawfulness of the entry into the home. See Motion to Suppress 5 [#52] (“Here, the language
used by the agent was that of presumption and authority…Nothing about, say, when we get to
your house, are you going to let us in? Or, do you mind signing this consent to search form? The
evident premise was that the Dennis Police Officers are ‘going to give you a letter seizing your
LTC’, with officers then authorized to seize the firearms. One notes that the governing
Massachusetts statute, MGL c. 140, § 129D, offers no such power of entry into a home…”);
Reply 3 [#72] (“why, when the interviewer made an effort to obtain defendant’s consent both
orally and in writing to search his cell phone, he made no comparable effort (or more flatly, any
effort) to secure defendant’s consent to enter the residence?”).
9
 Indeed, the First Circuit’s recent analysis in United States v. Gabriel Rodríguez-Pacheco makes
very clear the distinction between consent to the seizure of a gun located inside a home and
consent to enter that home. 948 F.3d 1 (1st Cir. January 15, 2020). In that case, the defendant,
who had met the arresting officers in front of his home, offered to go retrieve the weapon from
his bedroom. The arresting officer describes the following exchange:
               Immediately I told him, “No, I'll go with you. You tell me where the weapon is
               and I'll seek it.” To which he answered me, “Okay, no problem.” He made a
               gesture with his hand and said, “follow me.”
Id. at 4. The court remanded for a determination as to whether entry in the home was justified by
the defendant’s consent. Id. at 10.
10
 The closest Agent Higgins came during the interview to seeking explicit consent to enter
Watson’s home was in the following exchange:
               HIGGINS: And then we’re gonna proceed over to the house in Mashpee, and
                        we’d like to get the firearms.
               WATSON: Okay.
                                                 10
          Case 1:19-cr-10249-IT Document 92 Filed 10/05/20 Page 11 of 14



the agents’ warrantless entry into his home can be properly inferred from the totality of the

circumstances.

           B. Inferred Consent to Search of the Home

       The government contends that Defendant’s consent to enter his home was “inferable from

his actions” because he was “cooperative throughout his interactions with ATF,” “displayed

familiarity with the law,” and “facilitate[d] the seizure” of the weapons from his home. Govt’s

Opp’n 4-5 [#68] (citing Birchfield, 136 S. Ct. at 2185). Defendant argues that his actions were

merely acquiescence to the agents’ claim of lawful authority. Motion to Suppress 5 [#52] (“Here,

the language used by the agent was that of presumption and authority”). Neither party has

provided the court with an account of the entry and search of the home itself. Defendant

contends that it is clear from the interview that any consent, such as it may have been, was mere

acquiescence to authority. See Motion to Suppress 5 [#52]. The government, in turn, contends

that the appropriate inference from the interview and the circumstances surrounding the entry is

that, in accordance with his cooperative manner throughout his interactions with agents on

January 28, 2019, Defendant validly consented to their entry into his home in order to effectuate

the seizure to which he explicitly consented. Govt’s Opp’n 4-8 [#68]. The First Circuit recently

affirmed, in a case addressing warrantless entry into a home, that consent is "a jealously and

carefully drawn exception to the warrant requirement," Pagán-González v. Moreno, 919 F.3d

582, 591 (1st Cir. 2019) (quoting Georgia v. Randolph, 547 U.S. 103, 109 (2006)), but it has also




                 HIGGINS: Okay?
                 WATSON: Yep.

First Jan. 28 Int. 92-93 [#86-1]. He does not, however, sufficiently clarify the manner by which
he would “get” the weapons to render Watson’s assent explicit consent to the entry of his home.

                                                11
            Case 1:19-cr-10249-IT Document 92 Filed 10/05/20 Page 12 of 14



long recognized that “the pressure exerted on a criminal by the realization that the jig is up is far

different from the deliberate or ignorant violation of personal right that renders apparent consent

ineffective.” Gorman v. United States, 380 F.2d 158, 165 (1st Cir. 1967).

          In U.S. v. Calderon, 77 F.3d 6, 9 (1st Cir. 1996), the defendant argued that a resident’s

consent to search her apartment was not valid because, although she signed a consent form, she

did not speak English well enough to understand it, and, thus, her consent was invalid and the

search was unconstitutional. The court found that, where the defendant “filed no affidavits in

support of the motion, not even from [the resident of the apartment], on whose state of mind he []

so heavily relie[d]” while “the prosecution, in opposing the motion, provided copies of the police

reports which told a different story” there was no reason to overturn the district court’s

determination 11 that consent had been validly given. Id.

          Here, at the time of the search and seizure, Defendant was an adult who had completed

all but two days of a police reserve training academy, and who had voluntarily submitted to a

non-custodial interview at which he was nevertheless Mirandized. Over the course of that

interview, it was made clear to him that ATF had substantial information about his allegedly

unlawful purchase of two Glock pistols and believed he had committed two federal crimes.

Defendant acknowledged that “[i]t look[ed] bad” and said his “biggest question is how do we fix

it.” First Jan. 28 Int. 75 [#86-1]. Agent Higgins responded, “Well, we keep open lines of

communication.” 12 Id. That is, he asked for Defendant’s cooperation.



11
   The district court wrote: “Defendant vaguely claims that [the resident’s] consent was coerced
or was otherwise ineffective, but he offers no affidavit or statement from [the resident] to that
effect, describes no circumstances supporting his assertion, and makes no offer of proof relative
to any other facts that might support his assertion.” U.S. v. Calderon, 77 F.3d 6, 9 (1st Cir.
1996).
12
     Agent Higgins continued to say: “We start off by the Dennis guys, we’re gonna have to grab
                                                   12
          Case 1:19-cr-10249-IT Document 92 Filed 10/05/20 Page 13 of 14



       When Agent Higgins subsequently sought consent to search Defendant’s phone,

Defendant replied, “sure,” and then added “[t]here’s no point in saying no to you. You’ll just get

the warrant…there’s no point in sayin’ no ‘cause I’m not gonna make you go through the trouble

of getting a warrant.” First Jan. 28 Int. 89 [#86-1]. Defendant, thus, demonstrated a knowledge of

his constitutional rights and an interest in nevertheless cooperating with the authorities.

       Shortly thereafter, Agent Higgins laid out a plan for Defendant, describing “how things

are gonna go right now” beginning with the confiscation of Defendant’s LTC and a drive back to

the college to pick up Defendant’s car. Id. at 92. Agent Higgins continued, “[a]nd then we’re

gonna proceed over to the house in Mashpee, and we’d like to get the firearms.” Id. at 93.

Although Agent Higgins did use a significant amount of imperious language, he did not claim

the authority to enter Defendant’s house and seize the firearms. Instead, he expressed an interest

in doing so, and Defendant, who had already demonstrated a desire to cooperate, responded,

“Okay.” Id. Agent Higgins then confirmed, “Okay?” and Defendant replied, “Yep.” 13 Id.

Defendant then drove with the agents to get his car, and drove home with the agents following.

ATF Report ¶ 28 [#85-1]. The agents subsequently entered his home and seized a variety of

weapons and ammunition. Id. at ¶ 29-31.




your LTC, okay? Can’t buy any more guns.” First Jan. 28 Int. 75 [#86-1]. He made a similar
statement later in the interview: “I’m gonna bring the detectives in from, uh, Dennis Police
Department, for the purposes -- they’re going to pr-- give you a letter, seizing your LTC.” First
Jan. 28 Int. 92 [#86-1]. Defendant argues that, in this second statement, “[t]he evident premise
was that the Dennis Police Officers are…then authorized to seize the firearms.” Motion to
Suppress 5 [#52]. The court notes that, in the earlier statement, Higgins identifies the
consequence of confiscating the license to carry as being an inability to further purchase
firearms.
13
   Because the government does not argue that this constitutes explicit consent to enter
Defendant’s home, the court does not consider the exchange in isolation. It is sufficient that this
conversation, combined with Defendant’s actions, viewed in light of the totality of the
circumstances, indicates that Defendant’s consent was valid.
                                                 13
            Case 1:19-cr-10249-IT Document 92 Filed 10/05/20 Page 14 of 14



          As the First Circuit has noted, “[b]owing to events, even if one is not happy about them,

is not the same thing as being coerced.” Robbins v. MacKenzie, 364 F.2d 45, 50 (1st Cir. 1966),

cert. denied, 385 U.S. 913 (1966). The court disagrees with Defendant’s interpretation of the first

January 28, 2019, interview. Defendant’s acquiescence to Agent Higgins’ plan does not appear

to be the result of a false claim of lawful authority by the agent. Cf. Bumper v. North Carolina,

391 U.S. 543, 548-549 (1968) (The burden of demonstrating the defendant’s consent was valid

“cannot be discharged by showing no more than acquiescence to a claim of lawful authority”).

Rather, as he repeatedly expressed, Defendant hoped to ameliorate the damage caused by his

allegedly unlawful acts through cooperation with law enforcement. He intended to facilitate the

seizure because he was “bowing to events.” Here, as in Calderon, Defendant has provided no

evidence of his own state of mind that contradicts that conclusion.

          Thus, taking into account the totality of the circumstances, including Defendant’s age,

education, expressed interest in cooperating, knowledge of his constitutional rights, and

experience with law enforcement procedure, as well as the fact that he was not in custody but

had been read his Miranda rights, the court finds that the government has demonstrated by a

preponderance of the evidence that Defendant’s consent both to the seizure of his weapons and

the preceding entry into his home was valid.

III.      Conclusion

       Accordingly, Defendant Watson’s Motion to Suppress [#52] is DENIED.

          IT IS SO ORDERED.

          Date: October 5, 2020                                       /s/ Indira Talwani
                                                                      United States District Judge




                                                  14
